Exhibit 10.10

FOURTH AMENDMENT

TO THE ARTICLES OF INCORPORATION OF NET TALK.COM, INC.





 The undersigned, President of NET TALK.COM, INC., a corporation organized and
existing under the laws of the State of Florida (the "Company") does hereby
certify that:



1.         The name of the Company is NET TALK.COM, INC.

 2.       Pursuant to the authority contained in Article IV of the Articles of
Incorporation of the Company, as amended, and in accordance with the provisions
of Section 607.0602 of the Business Corporation Act of the State of Florida (the
"BCA"), the Board of Directors of the Company duly adopted the following
Resolution on February 22, 2010 creating a series of Class A Preferred Stock
designated as “Series A Convertible Preferred Stock”: 

          RESOLVED, that pursuant to the authority granted to and vested in the
Board of Directors of the Corporation in accordance with the provisions of the
Articles of Incorporation, as amended, of the Corporation, the Board hereby
provides for the issue of a series of Preferred Stock, par value $.001 per
share, to be designated Series A Convertible Preferred Stock of the Corporation
(the “Series A Preferred Stock”), consisting of Five Hundred (500) shares, and
hereby fixes such designation and number of shares, and the powers, preferences
and relative, participating, optional or other rights, and the qualifications,
limitations and restrictions thereof as set forth below, and that the officers
of the Corporation, and each acting singly, are hereby authorized, empowered and
directed to file with the Secretary of State of the State of Florida a
Certificate of Designation, Preferences, and Rights of the Series A Convertible
Preferred Stock (the “Certificate”), as such officer or officers shall deem
necessary or advisable to carry out the purposes of this Resolution.

          The preferences, privileges and restrictions granted to or imposed
upon the Corporation’s Series A Preferred Stock, or the holders thereof, are as
follows:

1.  Designation.  This series shall be designated as Series A Convertible
Preferred Stock (the “Series A Preferred Stock”), to consist of Five Hundred
(500) shares, par value $.001 per share, with a mandatory redemption date of
June 30, 2011 (the “Maturity Date”).  

2.  Rank.  The Series A Preferred Stock shall rank (i) prior to the
Corporation’s common stock, par value $.001 per share (the “Common Stock”); (ii)
prior to any class or series of capital stock of the Corporation hereafter
created that does not, by its terms, rank senior to or pari passu with the
Series A Preferred Stock (each security described in (i) through (ii), a “Junior
Security” and collectively, the “Junior Securities”); (iii) pari passu with any
class or series of capital stock of the Corporation hereafter created that, by
its terms, ranks on parity with the Series A Preferred Stock (the “Pari Passu
Securities”); and (iv) junior to any class or series of capital stock of the
Corporation hereafter created that, by its terms, ranks senior to the Series A
Preferred Stock (collectively, the “Senior Securities”), in each case as to
distribution of assets upon liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary and payment of dividends on shares
of equity securities.  For purposes of this Certificate of Designation,
“Issuance Date” means, with respect to any share of the Corporation’s capital
stock, the date such share was originally issued by the Corporation.  The
Issuance Date shall be deemed to be the date on which the Corporation initially
issues a share regardless of the number of transfers of such share recorded on
the stock records maintained by or for the Corporation and regardless of the
number of certificates which may be issued to evidence such share.



--------------------------------------------------------------------------------



3.  Stated Value.  The stated value of the Series A Preferred Stock shall be Ten
Thousand Dollars ($10,000) per share (the “Stated Value”).

4.  Cumulative Preferred Dividends.  

   4.1  Before any dividends shall be paid or set aside for payment on any
Junior Security of the Corporation, each holder of the Series A Preferred Stock
(each a “Holder” and collectively, the “Holders”) shall be entitled to receive
cash dividends payable on the Stated Value of the Series A Preferred Stock at a
rate of 12% per annum, which shall be cumulative, accrue daily from the Issuance
Date and be due and payable on the last day of each calendar quarter of each
year (each a “Dividend Date”). Such dividends shall accrue whether or not
declared.  If a Dividend Date is not a business day, then the dividend shall be
due and payable on the business day immediately following such Dividend Date.  

   4.2  Dividends shall be payable to holders of record, as they appear on the
stock books of the Corporation on such record dates as may be declared by the
Board of Directors, not more than sixty (60) days, nor less than ten (10) days
preceding the payment dates of such dividends.  If the dividend on the Series A
Preferred Stock shall not have been paid or set apart in full for the Series A
Preferred Stock when payable, the aggregate deficiency shall be cumulative and
shall be fully paid or set apart for payment before any dividends shall be paid
upon or set apart for, or any other distributions paid made on, or any payments
made on account of the purchase, redemption or retirement of, the Common Stock
or any other Junior Security.  When dividends are not paid in full upon the
shares or fractions of a share of Series A Preferred Stock and any other Pari
Passu Security, all dividends declared upon this series and any other Pari Passu
Security shall be declared, pro rata, so that the amount of dividends declared
per share or fraction of a share on this Series A Preferred Stock and such other
Pari Passu Security shall in all cases bear to each other the same rates that
accrued dividends per share on the shares of Series A Preferred Stock and such
other Pari Passu Security bear to each other.



2

--------------------------------------------------------------------------------



5.  Liquidation Rights.  In the event of any liquidation, dissolution or winding
up of the affairs of the Corporation, whether voluntary or involuntary (each of
which is hereinafter referred to as a “Liquidation Event”), and before any
distribution shall be made to the holders of any shares of any Junior Security
of the Corporation, the holders of shares of Series A Preferred Stock then
outstanding shall be entitled to be paid out of the assets of the Corporation
available for distribution to its stockholders an amount per share equal to the
Stated Value of the Series A Preferred Stock plus the aggregate amount of
accumulated but unpaid dividends on each share of Series A Preferred Stock.  If,
upon a Liquidation Event, the assets of the Corporation, or proceeds thereof, to
be distributed among the holders of the Series A Preferred Stock are
insufficient to permit payment in full to such Holders of the aggregate amount
that they are entitled to be paid by their terms, then the entire assets, or
proceeds thereof, available to be distributed to the corporation’s stockholders
shall be distributed to the holders of the Series A Preferred Stock ratably in
accordance with the respective amounts that would be payable on such shares if
all amounts payable thereon were paid in full. Prior to the Liquidation Event,
the corporation shall declare for payment all accrued and unpaid dividends with
respect to the Series A Preferred Stock but only to the extent of funds of the
Corporation legally available for the payment of dividends.  For the purpose of
this Section 5, a consolidation or merger of the Corporation with any other
corporation, or the sale, transfer or lease of all or substantially all of its
assets, shall not constitute or be deemed a Liquidation Event.

6.  Voting Rights.  

   6.1  Except as otherwise required by law, the Holders of shares of Series A
Preferred Stock shall be entitled to vote on all matters submitted to a vote of
the shareholders of the Corporation and shall have such number of votes equal to
the number of shares of Common Stock into which such Holders’ shares of Series A
Preferred Stock are convertible pursuant to the provisions hereof and subject to
the limitations on conversion contained herein, at the record date for the
determination of shareholders entitled to vote on such matters or, if no such
record date is established, at the date such vote is taken or any written
consent of shareholders is solicited. Except as otherwise required by law, the
holders of shares of Series A Preferred Stock and Common Stock shall vote
together as a single class, and not as separate classes.

   6.2  In the event that the Holders of the Series A Preferred Stock are
required to vote separately as a class, the affirmative vote of holders of a
majority of the outstanding shares of Series A Preferred Stock shall be required
to approve each such matter to be voted upon, and if any matter is approved by
such requisite percentage of holders of Series A Preferred Stock, such matter
shall bind all Holders of Series A Preferred Stock.

7.  Conversion Rights.

   7.1  Conversion.  Each share of Series A Preferred Stock shall be convertible
at the option of the Holder into that number of shares of Common Stock of the
Corporation equal to (a) the Stated Value of such share of Series A Preferred
Stock divided by (b) an initial per share price of the Common Stock of $0.25 per
share (the “Conversion Price”).   A Holder may effect a conversion of its shares
of Series A Preferred Stock into shares of Common Stock (the “Conversion
Shares”) under this Section 7.1 at any time. The initial Conversion Price is
subject to adjustment as hereinafter provided, at any time or from time to time
upon the terms and in the manner herein after set forth in Paragraph 7.3.



3

--------------------------------------------------------------------------------



   7.2  Conversion Procedures.  

       (a)  In order to convert any share of Series A Preferred Stock into
Common Stock, the holder thereof shall (i) surrender the certificate or
certificates for such shares of Series A Preferred Stock, duly endorsed to the
Corporation or in blank, to the Corporation at its principal office or at the
office of the transfer agent maintained for such purposes, (ii) give written
notice to the Corporation at such office that such Holder elects to convert such
shares of Series A Preferred Stock, (the “Conversion Notice”) and (iii) state in
writing therein the name or names in which such holder wishes the certificate or
certificates for shares of Common Stock to be issued.  Each conversion shall be
deemed to have been effected at the close of business on the date on which the
Corporation or such transfer agent shall have received such surrendered Series A
Preferred Stock certificate(s), and the person or persons in whose name or names
any certificate or certificates for shares of Common Stock shall be issuable
upon such conversion shall be deemed to have become the record holder or holders
of the shares represented thereby on such date (the “Conversion Date”).  No
fractional shares or scrip representing fractional shares will be issued upon
any conversion, but an adjustment in cash will be made, in respect of any
fraction of a share which would otherwise be issuable upon the conversion of the
Series A Preferred Stock.

       (b)  Upon receipt by the Corporation of copy of a Conversion Notice, ,
the Corporation shall (i) as soon as practicable, but in any event within one
(1) Trading Day after receipt of such Conversion Notice, send, via facsimile, a
confirmation of receipt of such Conversion Notice to such Holder and the
Corporation’s transfer agent, which confirmation shall constitute an instruction
to the transfer agent to process such Conversion Notice in accordance with the
terms herein. Not later than three (3) Trading Days after any Conversion Date
(the “Delivery Date”), the Corporation or its designated transfer agent, as
applicable, shall (A) issue and deliver to the address as specified in the
Conversion Notice, a certificate, registered in the name of the holder or its
designee, for the number of shares of Common Stock to which the holder shall be
entitled, or (B) provided the transfer agent is participating in The Depository
Trust Corporation (“DTC”) Fast Automated Securities Transfer Program, upon the
request of the Holder, credit such aggregate number of shares of Common Stock to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system.  If the
number of shares of Series A Preferred Stock represented by the Series A
Preferred Stock Certificate(s) submitted for conversion, is greater than the
number of shares of Series A Preferred Stock being converted, then the
Corporation shall, as soon as practicable and in no event later than three (3)
Trading Days after receipt of the Series Preferred Stock Certificate(s) (the
“Preferred Stock Delivery Date”) and at its own expense, issue and deliver to
the holder a new Series A Preferred Stock Certificate representing the number of
shares of Series A Preferred Stock not converted.  If in the case of any
Conversion Notice such certificate or certificates are not delivered to or as
directed by the applicable Holder by the Delivery Date, the Holder shall be
entitled by written notice to the Corporation at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Corporation shall immediately return the Series A
Preferred Stock Certificate(s) tendered for conversion, whereupon the
Corporation and the Holder shall each be restored to their respective positions
immediately prior to the delivery of such notice of revocation, except that any
amounts described in Sections 7.2(d) and (e) shall be payable through the date
notice of rescission is given to the Corporation.



4

--------------------------------------------------------------------------------



       (c)  The Corporation’s obligations to issue and deliver the Conversion
Shares upon conversion of Series A Preferred Stock in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Corporation or any violation or alleged violation of
law by the Holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Corporation to
the Holder in connection with the issuance of such Conversion Shares; provided,
however, that such delivery shall not operate as a waiver by the Corporation of
any such action the Corporation may have against the Holder.  In the event the
Holder of shares of Series A Preferred Stock shall elect to convert any or all
of the outstanding principal amount hereof, the Corporation may not refuse
conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of shares of Series A
Preferred Stock shall have been sought and obtained, and the Corporation posts a
surety bond for the benefit of the Holder in the amount of 150% of the Stated
Value of the shares of Series A Preferred Stock, which is subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the underlying dispute and the proceeds of which shall
be payable to such Holder to the extent it obtains judgment.  In the absence of
such injunction, the Corporation shall issue Conversion Shares.



5

--------------------------------------------------------------------------------



       (d)  The Corporation understands that a delay in the delivery of the
shares of Common Stock upon conversion of Series A Preferred Stock beyond the
Delivery Date could result in economic loss to the Holder.  If the Corporation
fails to deliver to the Holder such shares via DWAC or a certificate or
certificates pursuant to this Section by the Delivery Date, the Corporation
shall pay to the Holder, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Stated Value of Series A Preferred Stock to be
converted  (based on the Stated Value), $10 per Trading Day (increasing to $20
per Trading Day ten (10) Trading Days after such damages have begun to accrue)
for each Trading Day after the Delivery Date until such Common Stock certificate
is delivered.  Notwithstanding the foregoing, the Holder shall not be entitled
to the damages set forth herein for the delay in the delivery of the shares of
Common Stock upon conversion of the Series A Preferred stock, if such delay is
due to causes which are beyond the reasonable control of the Corporation,
including, but not limited to, acts of God, acts of civil or military authority,
fire, flood, earthquake, hurricane, riot, war, terrorism, sabotage and/or
governmental action, provided that the Corporation: (i) gives the Holder prompt
notice of each such cause; and (ii) uses reasonable efforts to correct such
failure or delay in its performance.  Nothing herein shall limit a Holder’s
right to pursue actual damages for the Corporation’s failure to deliver
certificates, and the Holder shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. Notwithstanding anything to the
contrary contained herein, the Holder shall be entitled to withdraw a Conversion
Notice, and upon such withdrawal the Corporation shall only be obligated to pay
the liquidated damages accrued in accordance with this Section through the date
the Conversion Notice is withdrawn.

       (e)  In addition to any other rights available to the Holder, if the
Corporation fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the shares of Common Stock issuable
upon conversion of the Series A Preferred Stock on or before the Delivery Date,
and if after such date the Holder is required by its broker to purchase (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the shares of Common Stock issuable upon
conversion of the Series A Preferred Stock which the Holder anticipated
receiving upon such conversion (a “Buy-In”), then the Corporation shall (1) pay
in cash to the Holder the amount by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
shares of Common Stock issuable upon conversion of the Series A Preferred Stock
that the Corporation was required to deliver to the Holder in connection with
the conversion at issue times (B) the price at which the sell order giving rise
to such purchase obligation was executed, and (2) at the option of the Holder,
either reinstate the portion of the Series A Preferred Stock and equivalent
number of shares of Common Stock for which such conversion was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Corporation timely complied with its conversion and delivery
obligations hereunder.  For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Corporation shall be required to pay the Holder $1,000.
The Holder shall provide the Corporation written notice indicating the amounts
payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the
Corporation.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Corporation’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of Series A Preferred Stock as required
pursuant to the terms hereof.



6

--------------------------------------------------------------------------------



   7.3  Adjustment of Conversion Price.  The Conversion Price shall be subject
to adjustment from time to time as follows:

       (a)  Adjustment of Conversion Price upon Issuance of Common
Stock.  Except with respect to an Exempt Issuance (defined below) the
Corporation issues or sells, or in accordance with this Section 7.3(a) is deemed
to have issued or sold, any shares of Common Stock (including the issuance or
sale of shares of Common Stock owned or held by or for the account of the
Corporation) for a consideration per share (the “New Issuance Price”) less than
a price (the “Applicable Price”) equal to the Conversion Price in effect
immediately prior to such issue or sale (the foregoing a “Dilutive Issuance”),
then immediately after such Dilutive Issuance, the Conversion Price then in
effect shall be reduced to the New Issuance Price.  For purposes of determining
the adjusted Conversion Price under this Section 7(a), the following shall be
applicable:



7

--------------------------------------------------------------------------------



           (i)  Issuance of Options.  If the Corporation in any manner grants or
sells any Options (defined below) and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities (defined below)
issuable upon exercise of such Option is less than the Applicable Price, then
all of such shares of Common Stock underlying such Option shall be deemed to be
outstanding and to have been issued and sold by the Corporation at the time of
the granting or sale of such Option for such price per share.  For purposes of
this Section 7.3(a)(i), the “lowest price per share for which one share of
Common Stock is issuable upon the exercise of any such Option or upon conversion
or exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Corporation with respect to any one share
of Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option.  No further adjustment of the Conversion Price
shall be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

          (ii)  Issuance of Convertible Securities.  If the Corporation in any
manner issues or sells any Convertible Securities and the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
or exercise thereof is less than the Applicable Price, then all shares of Common
Stock issuable upon conversion of such Convertible Securities shall be deemed to
be outstanding and to have been issued and sold by the Corporation at the time
of the issuance or sale of such Convertible Securities for such price per
share.  For the purposes of this Section 7.3(a)(ii), the “lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
or exercise” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Corporation with respect to any one share
of Common Stock upon the issuance or sale of the Convertible Security and upon
the conversion or exchange or exercise of such Convertible Security.  No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock upon conversion or exchange or exercise of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section 7(a), no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.



8

--------------------------------------------------------------------------------



         (iii)  Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 7.3(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change.  No adjustment shall
be made if such adjustment would result in an increase of the Conversion Price
then in effect.

          (iv)  Calculation of Consideration Received.  If any Option is issued
in connection with the issue or sale of other securities of the Corporation,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $0.01. If any Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the gross amount paid by the purchaser of such Common Stock, Options, or
Convertible Securities, before any commissions, discounts, fees or expenses. If
any Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Corporation
is the surviving entity, the amount of consideration therefor will be deemed to
be the fair value of such portion of the net assets and business (including
goodwill) of the non-surviving entity as is attributable to such Common Stock,
Options or Convertible Securities, as the case may be.  If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for non-cash consideration, the consideration received therefore
will be deemed to be the fair value of such non-cash consideration as determined
in good faith by the Board of Directors of the Corporation.  



9

--------------------------------------------------------------------------------



           (v)  Record Date.  If the Corporation takes a record of the holders
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

       (b)  Stock Dividends and Splits. If the Corporation, at any time while
any Series A Preferred Stock is outstanding, (i) pays a stock dividend on its
Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, or (iii) combines outstanding
shares of Common Stock into a smaller number of shares, then in each such case
the Conversion Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.

       (c)  Fundamental Transactions. If, at any time while Series A Preferred
Stock is outstanding there is a Fundamental Transaction (defined below), then
the Holder shall have the right thereafter to receive, upon conversion of Series
A Preferred Stock, the same amount and kind of securities, cash or property as
it would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of shares of Common Stock then issuable upon conversion
in full of Series A Preferred Stock held by such Holder (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of Series A
Preferred Stock following such Fundamental Transaction. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this paragraph (c) and insuring that the Series A Preferred Stock
(or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction.



10

--------------------------------------------------------------------------------



       (d)  Subsequent Rights Offerings. If the Corporation, at any time while
the Series A Preferred Stock is outstanding, shall issue Options to all holders
of Common Stock (and not to Holders) entitling them to subscribe for or purchase
shares of Common Stock at a price per share that is lower than the VWAP (defined
below) on the record date referenced below, then the Conversion Price shall be
multiplied by a fraction of which the denominator shall be the number of shares
of the Common Stock outstanding on the date of issuance of such Options plus the
number of additional shares of Common Stock offered for subscription or
purchase, and of which the numerator shall be the number of shares of the Common
Stock outstanding on the date of issuance of such Options plus the number of
shares which the aggregate offering price of the total number of shares so
offered (assuming delivery to the Corporation in full of all consideration
payable upon exercise of such rights, options or warrants) would purchase at
such VWAP.  Such adjustment shall be made whenever such rights or warrants are
issued, and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such rights, options or
warrants.

       (e)  Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 7.3 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the
Corporation’s Board of Directors in good faith will make an appropriate
adjustment in the Conversion Price so as to be equitable under the circumstances
and otherwise protect the rights of the Holders; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.3.



11

--------------------------------------------------------------------------------



   7.4  Written Instrument as to Adjustments.  Whenever the Conversion Price is
adjusted as herein provided, an officer of the Corporation shall compute the
adjusted Conversion Price in accordance with the foregoing provisions and shall
prepare a written instrument setting forth such adjusted Conversion Price and
showing in detail the facts upon which such adjustment is based, and a copy of
such written instrument shall forthwith be mailed to each Holder of record of
the Series A Preferred Stock, and made available for inspection by the
stockholders of the Corporation.

   7.5  Reservation of Common Stock.  The Corporation shall at all times reserve
and keep available, free from preemptive rights, out of its authorized but
unissued Common Stock, for the purpose of effecting the conversion of the shares
of Series A Preferred Stock, an amount of Common Stock equal to one hundred
percent (100%) of the aggregate number of shares of Common Stock then issuable
upon the conversion of all shares of Series A Preferred Stock then outstanding,
and such shares shall be listed, subject to notice of issuance, on any stock
exchange(s) on which outstanding shares of Common Stock may then be listed.

   7.6  Payment of Taxes.  The Corporation will pay any and all taxes that may
be payable in respect of the issuance or delivery of shares of Common Stock on
conversion of shares of Series A Preferred Stock pursuant hereto.  The
Corporation shall not, however, be required to pay any tax which may be payable
in respect of any transfer involved in the issue and delivery of shares of
Common Stock in a name other than that in which the shares of Series A Preferred
Stock so converted were registered, and no such issue or delivery shall be made
unless and until the person requesting such issue has paid to the Corporation
the amount of any such tax, or has established, to the satisfaction of the
Corporation, that such tax has been paid or is not payable.

   7.7  Ownership Cap and Certain Exercise Restrictions.

       (a)  Notwithstanding anything to the contrary set forth in this
Certification of Designations, at no time may a Holder of this Series A
Preferred Stock convert this Series A Preferred Stock to the extent that after
giving effect to such conversion, the Holder (together with the Holder’s
affiliates) would beneficially own (as determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules
thereunder) in excess of 4.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion; provided,
however, that upon a Holder of this Series A Preferred Stock providing the
Corporation with sixty-one (61) days notice (the “Waiver Notice”) that such
Holder would like to waive this Section 7.7(a) with regard to any or all shares
of Common Stock issuable upon conversion of this Series A Preferred Stock, this
Section 7.7(a) will be of no force or effect with regard to all or a portion of
the Series A Preferred Stock referenced in the Waiver Notice.



12

--------------------------------------------------------------------------------



       (b)  Notwithstanding anything to the contrary set forth in this
Certificate of Designations, at no time may a Holder of this Series A Preferred
Stock convert this Series A Preferred Stock to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) in excess
of 9.99% of the number of shares of Common Stock outstanding immediately after
giving effect to such conversion; provided, however that upon a Holder of this
Series A Preferred Stock providing the Corporation  with a Waiver Notice that
such Holder would like to waive this Section 7.7(b) with regard to any or all
shares of Common Stock issuable upon conversion of the Series A Preferred Stock,
this Section 7.7(b) shall be of no force or effect with regard to those shares
of Series A Preferred Stock referenced in the Waiver Notice.

   7.8  No Impairment.  The Corporation will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Corporation, but will at
all times in good faith assist in the carrying out of all the provisions of
Sections 7.1 through 7.7 and in the taking of all such actions as may be
necessary or appropriate in order to protect the conversion rights of the
Holders against impairment.

8.  Other Rights.

   8.1  Optional Redemption at Election of Holder.  Subject to the provisions of
this Section 8.1, upon a Change of Control Transaction and at any time on or
before the 90th calendar day following the consummation of such Change of
Control Transaction, the Holder may deliver a notice to the Corporation (an
“Optional Redemption Notice” and the date such notice is deemed delivered
hereunder, the “Optional Redemption Notice Date”) of its election to require the
Corporation to redeem all or a portion of the Holder’s then outstanding shares
of Series A Preferred Stock for an amount in cash equal to the Optional
Redemption Amount on the 5th Trading Day following the Optional Redemption
Notice Date (such date, the “Optional Redemption Date” and such redemption, the
“Optional Redemption”). The Optional Redemption Amount is due in full on the
Optional Redemption Date. The Holder may rescind the Optional Redemption Notice
at any time until the later of (i) the Optional Redemption Date or (ii) the date
on which the Optional Redemption Amount is actually paid in full.  The Holder
may elect to convert the Series A Preferred Stock prior to actual payment in
cash for any redemption under this Section 8.1 by the delivery of a Notice of
Conversion to the Corporation. The Corporation covenants and agrees that it will
honor all Notices of Conversion tendered from the time of delivery of the
Optional Redemption Notice through the date all amounts owing thereon are due
and paid in full.  If any portion of the cash payment for an Optional Redemption
shall not be paid by the Corporation by the respective due date, interest shall
accrue thereon at the rate of 18% per annum (or the maximum rate permitted by
applicable law, whichever is less) until the payment of the Optional Redemption
Amount plus all amounts owing thereon is paid.   



13

--------------------------------------------------------------------------------



   8.2  Purchase Rights.  If at any time the Corporation grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of Series A
Preferred Stock (without taking into account any limitations or restrictions on
the convertibility of Series A Preferred Stock) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights.

9.  Mandatory Conversion or Redemption at Maturity.  If any share of Series A
Preferred Stock remains outstanding on Maturity Date, then the Corporation shall
either, at the option of the Holder: (a) convert each such share at the
Conversion Price as of the Maturity Date share without the Holder of such share
being required to give a Conversion Notice on such Maturity Date; or (b) redeem
each such share of Series A Preferred Stock for an amount in cash equal to its
Stated Value plus all accrued and unpaid dividends thereon.

10.  Required Holder Approvals.  So long as any shares of Series A Preferred
Stock are outstanding, the Corporation shall not, without first obtaining the
approval (by vote or written consent) of the Holders of a majority of the then
outstanding shares of Series A Preferred Stock: (a) amend the rights,
preferences or privileges of the Series A Preferred Stock set forth in this
Certificate of Designation, (b), amend or waive any provision of its Certificate
of Incorporation in a manner that would alter the rights, preferences or
privileges of the Series A Preferred Stock, (c) create any Senior Securities or
Pari Passu Securities, or (d) enter into any agreement with respect to the
foregoing clauses (a) through (c).

11.  Notice of Corporate Events.  If the Corporation (a) declares a dividend or
any other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Corporation, (b) authorizes
or approves, enters into any agreement contemplating or solicits stockholder
approval for any transaction or (c) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Corporation, then the
Corporation shall deliver to the Holders a notice describing the material terms
and conditions of such transaction, at least 10 calendar days prior to the
applicable record or effective date on which Common Stock would need to be owned
in order to participate in or vote with respect to such transaction, and the
Corporation will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to convert its Series A Preferred
Stock prior to such time so as to participate in or vote with respect to such
transaction.



14

--------------------------------------------------------------------------------



12.  Exclusion of Other Rights.  Except as may otherwise be required by law, the
shares of Series A Preferred Stock shall not have any preferences or relative,
participating, optional or other special rights other than those specifically
set forth in this  resolution and in the Articles of Incorporation, as amended.

13.  Status of Series A Preferred Stock Reacquired.  Shares of Series A
Preferred Stock, which have been issued and reacquired in any manner shall (upon
compliance with applicable provisions of the laws of the State of Florida), be
deemed to be canceled and have the status of authorized and unissued shares of
the class of Preferred Stock issuable in series undesignated as to series and
may be redesignated and reissued.

14.  Severability of Provisions.  If any right, preference or limitation of the
Series A Preferred Stock set forth in this resolution is invalid, unlawful, or
incapable of being enforced by reason of any rule of law or public policy, all
other rights, preferences and limitations set forth in this resolution which can
be given effect without the invalid, unlawful or unenforceable right, preference
or limitation shall, nevertheless, remain in full force and effect, and no
right, preference or limitation herein set forth shall be deemed dependent upon
any other such right, preference or limitation unless so expressed herein.

15.  Headings of Subdivisions.  The headings of the various subdivisions hereof
are for convenience of reference only and shall not affect the interpretation of
any of the provisions hereof.

16.  Certain Definitions.  For purposes of this Certificate, the following terms
shall have the following meanings:

“Change Of Control” means the occurrence after the date hereof of any of (i) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 45% of the
voting securities of the Corporation (other than by means of conversion or
exercise of the Securities by the Purchaser), or (ii) the Corporation merges
into or consolidates with any other Person, or any Person merges into or
consolidates with the Corporation and, after giving effect to such transaction,
the stockholders of the Corporation immediately prior to such transaction own
less than 55% of the aggregate voting power of the Corporation or the successor
entity of such transaction, or (iii) the Corporation sells or transfers all or
substantially all of its assets to another Person and the stockholders of the
Corporation immediately prior to such transaction own less than 55% of the
aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a two year period of
more than one-half of the members of the Corporation’s board of directors
(except as such replacement may be required pursuant to the rules and
regulations of a Trading Market) which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), (v)
the merger or consolidation of the Corporation or any subsidiary of the
Corporation in one or a series of related transactions with or into another
entity (except in connection with a merger involving the Corporation solely for
the purpose, and with the sole effect, of reorganizing the Corporation under the
laws of another jurisdiction; provided that the articles of incorporation and
bylaws (or similar charter or organizational documents) of the surviving entity
are substantively identical to those of the Corporation and do not otherwise
adversely impair the rights of the Purchaser), or (vi) the execution by the
Corporation of an agreement to which the Corporation  is a party or by which it
is bound, providing for any of the events set forth in clauses (i) through (v)
above.



15

--------------------------------------------------------------------------------



“Convertible Securities” means any stock or other securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.

“Eligible Market” means, The New York Stock Exchange, Inc., the Nasdaq Capital
Market, the Nasdaq Global Market or the American Stock Exchange.

“Exempt Issuance” means issuance of: (1) shares of Common Stock issued upon
conversion or exercise of any Options or Convertible Securities that are
outstanding on the day immediately preceding the First Issuance Date, provided
that the terms of such Options or Convertible Securities are not amended,
modified or changed on or after the First Issuance Date to lower the conversion
or exercise price thereof and so long as the number of shares of Common Stock
underlying such securities is not otherwise increased; (2) Up to 10,000,000
shares of Common Stock in the aggregate that are issued under the Company’s
stock option plan (the “SOP”) pursuant to the terms of the SOP in effect on the
day immediately preceding the First Issuance Date; (3) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
directors of the Company not interested in the transaction, provided that any
such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Corporation and in which the Corporation receives benefits in addition to
the investment of funds; provided that, an issuance of securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities shall not be an Exempt Issuance; and (4) shares of
Common Stock issued in a best efforts underwritten public offering in which the
gross cash proceeds to the Corporation (before underwriting discounts,
commissions and fees) are at least $30,000,000.



16

--------------------------------------------------------------------------------



 “Fundamental Transaction” means one or more related transactions where,
directly or indirectly (i)  the Corporation effects any merger or consolidation
of the Corporation with or into another Person, (ii) the Corporation effects any
sale of all or substantially all of its assets in one transaction or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Corporation or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Corporation effects any reorganization,
recapitalization, or reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property; (v)  the Corporation
consummates a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person; (iv) any “person” or “group” (as these terms
are used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or
shall become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 50% of the aggregate Voting Stock of the
Corporation.

"First Issuance Date" means the first date that a share of Series A Preferred
Stock is issued by the Company.

“Optional Redemption Amount” means the sum of (i) 100% of the Stated Value of
the shares of Series A Preferred Stock then outstanding, (ii) declared but
unpaid dividends and (iii) all liquidated damages and other amounts due in
respect of the Series A Preferred Stock.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Person” means an individual, a limited liability corporation, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

“Trading Day” means any day on which the Common Stock is traded on the principal
securities exchange or securities market on which the Common Stock is then
traded.

“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).



17

--------------------------------------------------------------------------------



“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.





The foregoing Amendment was adopted by the board of directors of the Company as
of February 22, 2010 without shareholder action and shareholder action was not
required.





       IN WITNESS WHEREOF, the undersigned has executed this Fourth Amendment to

the Articles of Incorporation this 22 day of February, 2010.





NET TALK.COM, INC.  

By: /s/ Anastasios Kyriakides

  ANASTASIOS KYRIAKIDES, PRESIDENT


18

